Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT

Acknowledgment is made of the amendment filed 11/16/2022, in which:claims 2 and 4 are amended; claims 7-8 are cancelled; and the rejections of the claims are traversed. Claims 1-6 and 9-16 are currently pending and an Office Action on the merits follows. 



II. ALLOWABLE SUBJECT MATTER
Claims 5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and contingent upon resolving the double patenting rejection as highlighted below.


III. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-6, 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-20 of U.S. Patent No. 11,126,001. It is clear that all the elements of the application claim 1, 3-6, 9-16 are to be found in patent claim 1-3 and 7-20.  The difference between the application claim 1, 3-6, 9-16 and the patent claim 1-3 and 7-20  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claim  1, 3-6, 9-16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1, 3-6, 9-16 is anticipated by claim 1-3 and 7-20 of the patent, it is not patentably distinct from claims of the patent. 



Instant Application
U.S. Patent No. 11,126,001 B2
1. An image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device comprising: a source image reception control section that receives a source image from a content processing device; a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece; a partially distorted image storage section that stores the data on the pixels in an order of data generation; and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels.
3. The image generation device according to claim 1, further comprising: a data transfer control section that, whenever data on the predetermined number of pixels is stored in the partially distorted image storage section, exercises control so as to transmit the data.
4. The image generation device according to claim 1, further comprising: a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel; a user posture value storage section that stores the acquired information regarding the posture of the head of the user; and a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user, wherein the distorted image generation section gives the distortion to an image projected on the view screen.
5. The image generation device according to claim 4, further comprising: a user controller instruction reception control section that acquires a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel; and a user controller input value storage section that stores the user instruction, wherein, in a mode for fixing the plane of the source image in the virtual space of the display target, the distorted image generation section gives the distortion to the image projected on the view screen.
6. The image generation device according to claim 2, wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image.
9. The image generation device according to claim 1, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.
10. The image generation device according to claim 9, wherein a plurality of the storage areas included in the partially distorted image storage section each have a capacity that is an integer multiple of the capacity of a unit area defined as a minimum unit of processing in the distorted image generation section.
11. The image generation device according to claim 1, wherein the source image is an undistorted image generated for display on a flat-panel display.
12. A head-mounted display comprising: an image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source image from a content processing device, a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece, a partially distorted image storage section that stores the data on the pixels in an order of data generation, and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; and the display panel that sequentially displays data outputted from the image generation device, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels.
13. A content processing system comprising: a head-mounted display that includes an image generation device generating a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source image, a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece, a partially distorted image storage section that stores the data on the pixels in an order of data generation, and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; the display panel that sequentially displays data outputted from the image generation device; and a content processing device that generates the source image and transmits the generated source image to the head-mounted display, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels.
14. The content processing system according to claim 13, wherein, when a source image transmitted from the content processing device is displayable as is, the image display control section outputs data on the source image to the display panel.
15. An image display method used in an image generation device that generates a display image that is to be viewed through an eyepiece disposed in front of a display panel, the image display method comprising: receiving a source image from a content processing device; generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece, and sequentially storing the generated data in a memory; and, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, a process of generating data on the one row of pixels is started.
16. A non-transitory computer readable medium having stored thereon a computer program for a computer generating a display image that is to be viewed through an eyepiece disposed in front of a display panel, comprising: by a source image reception control section, receiving a source image from a content processing device; by a distorted image generation section, generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece; by a partially distorted image storage section, sequentially storing the generated data in a memory; and by an image display control section, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels.



1. An image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device comprising: a source image reception control section that receives a source image; a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece; a partially distorted image storage section that stores the data on the pixels in an order of data generation; an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel, a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel; a user posture value storage section that stores the acquired information regarding the posture of the head of the user; a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user, wherein the distorted image generation section gives the distortion to an image projected on the view screen; a user controller instruction reception control section that acquires a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel; and a user controller input value storage section that stores the user instruction, wherein, in a mode for fixing the plane of the source image in the virtual space of the display target, the distorted image generation section Lives the distortion to the image projected on the view screen.
2. The image generation device according to claim 1, wherein the distorted image generation section generates the data on the pixels in the display image by referencing a map indicating, on an image plane, a positional relationship between pixels in a distorted display image stored in a storage section and pixels in the source image or by calculating the positional relationship.
3. The image generation device according to claim 1, further comprising: a data transfer control section that, whenever data on the predetermined number of pixels is stored in the partially distorted image storage section, exercises control so as to transmit the data.
4. The image generation device according to claim 2, wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image.
7. The image generation device according to claim 1, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.
8. The image generation device according to claim 7, wherein a plurality of the storage areas included in the partially distorted image storage section each have a capacity that is an integer multiple of the capacity of a unit area defined as a minimum unit of processing in the distorted image generation section.
9. The image generation device according to claim 1, wherein the source image is an undistorted image generated for display on a flat-panel display.
10. A head-mounted display comprising: an image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source images a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepieces; a partially distorted image storage section that stores the data on the pixels in an order of data generation; an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; the display panel that sequentially displays data outputted from the image generation device, a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel; a user posture value storage section that stores the acquired information regarding the posture of the head of the user; a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user, wherein the distorted image generation section gives the distortion to an image projected on the view screen; a user controller instruction reception control section that acquires a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel; and a user controller input value storage section that stores the user instruction, wherein, in a mode for fixing the plane of the source image in the virtual space of the display target, the distorted image generation section gives the distortion to the image projected on the view screen.
11. A content processing system comprising: a head-mounted display that includes an image generation device generating a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source image, a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece; a partially distorted image storage section that stores the data on the pixels in an order of data generation; an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; the display panel that sequentially displays data outputted from the image generation device; a content processing device that generates the source image and transmits the generated source image to the head-mounted display; a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel; a user posture value storage section that stores the acquired information regarding the posture of the head of the user; a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user, wherein the distorted image generation section gives the distortion to an image projected on the view screen; a user controller instruction reception control section that acquires a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel, and a user controller input value storage section that stores the user instruction, wherein, in a mode for fixing the plane of the source image in the virtual space of the display target, the distorted image generation section Lives the distortion to the image projected on the view screen.
12. The content processing system according to claim 11, wherein, when a source image transmitted from the content processing device is displayable as is, the image display control section outputs data on the source image to the display panel.
13. The content processing system according to claim 11, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels.
14. An image display method used in an image generation device that generates a display image that is to be viewed through an eyepiece disposed in front of a display panel, the image display method comprising: receiving a source image; generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece, and sequentially storing the generated data in a memory; whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel; acquiring information regarding a posture of a head of a user wearing a head-mounted display having the display panel; storing the acquired information regarding the posture of the head of the user; setting a view screen configured to define a plane of the display image in accordance with the posture of the head of the user; applying the distortion to an image projected on the view screen; acquiring a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel; and storing the user instruction, wherein in a mode for fixing the plane of the source image in the virtual space of the display target, applying the distortion to the image projected on the view screen.
15. A non-transitory computer readable medium having stored thereon a computer program for a computer generating a display image that is to be viewed through an eyepiece disposed in front of a display panel, the computer comprising: by a source image reception control section, receiving a source image; by a distorted image generation section, generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece; by a partially distorted image storage section, sequentially storing the generated data in a memory; by an image display control section, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel; by a user posture calculation section, acquiring information regarding a posture of a head of a user wearing a head-mounted display having the display panel; by a user posture value storage section, storing the acquired information regarding the posture of the head of the user; by a view screen projection determination section, setting a view screen configured to define a plane of the display image in accordance with the posture of the head of the user, wherein the distorted image generation section gives the distortion to an image projected on the view screen; by a user controller instruction reception control section, acquiring a user instruction determining whether the plane of the source image is to be fixed in a virtual space of a display target or fixed to the display panel; and by a user controller input value storage section, storing the user instruction, wherein, in a mode for fixing the lane of the source image in the virtual space of the display target, the distorted image generation section gives the distortion to the image projected on the view screen.
16. An image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device comprising: a source image reception control section that receives a source image; a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece; a partially distorted image storage section that stores the data on the pixels in an order of data generation; and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.
17. A head-mounted display comprising: an image generation device that generates a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source image, a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece, a partially distorted image storage section that stores the data on the pixels in an order of data generation, and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; and the display panel that sequentially displays data outputted from the image generation device, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.
18. A content processing system comprising: a head-mounted display that includes an image generation device generating a display image to be viewed through an eyepiece disposed in front of a display panel, the image generation device including a source image reception control section that receives a source image, a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece, a partially distorted image storage section that stores the data on the pixels in an order of data generation, and an image display control section that, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, outputs the stored data to the display panel; the display panel that sequentially displays data outputted from the image generation device; and a content processing device that generates the source image and transmits the generated source image to the head-mounted display, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.
19. An image display method used in an image generation device that generates a display image that is to be viewed through an eyepiece disposed in front of a display panel, the image display method comprising: receiving a source image; generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece, and sequentially storing the generated data in a memory; whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel, wherein the memory includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels; and switching a storage location of the data on the pixels in the display image between the plurality of storage areas.
20. A non-transitory computer readable medium having stored thereon a computer program for a computer generating a display image that is to be viewed through an eyepiece disposed in front of a display panel, the computer comprising: by a source image reception control section, receiving a source image; by a distorted image generation section, generating data on pixels in the display image that is obtained by giving the source image a distortion corresponding to the eyepiece; by a partially distorted image storage section, sequentially storing the generated data in a memory; and by an image display control section, whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the memory, outputting the stored data to the display panel, wherein the partially distorted image storage section includes a plurality of storage areas each having a capacity for storing data on the predetermined number of pixels, and wherein the distorted image generation section switches a storage location of the data on the pixels in the display image between the plurality of storage areas.





IV. CLAIM INTERPRETATION - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “source image reception control section”,  “distorted image generation section”, “partially distorted image storage section”, and “image display control section”, “data transfer control section”, “user posture calculation section”, “user posture value storage section”, view screen projection determination section, “user controller instruction reception control section” “user controller input value storage section”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “source image reception control section” (Para 0076-0081 functional blocks of an image processing device 128),  “distorted image generation section” (Para 0076-0081 functional blocks of an image processing device 128), “partially distorted image storage section” (Para 0076-0081 functional blocks of an image processing device 128), and “image display control section” (Para 0076-0081 functional blocks of an image processing device 128), “data transfer control section” (Para 0076-0081 functional blocks of an image processing device 128), “user posture calculation section” (Para 0076-0081 functional blocks of an image processing device 128), “user posture value storage section” (Para 0076-0081 functional blocks of an image processing device 128), view screen projection determination section, “user controller instruction reception control section” (Para 0076-0081 functional blocks of an image processing device 128) “user controller input value storage section” (Para 0076-0081 functional blocks of an image processing device 128)  (Para 0076-0081 functional blocks of an image processing device 128 which include GPU CPU handshake controller display controller and buffer memory)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


V. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419.

Consider claim 1. Bickerstaff discloses an image generation device that generates a display image ([0133] fig  27 games console 2000)  to be viewed through an eyepiece disposed in front of a display panel ([0133] user wearing HMD [0134] arranged to display images generated by games console 2000),, the image generation device comprising: 
a source image reception control section that receives a source image from a content processing device([0134 USB socket which connects gaming console to the HMD and provides power and signals to HMD] ; 
a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece ([0142] image is pre-distorted in such a way that when it is displayed to the user of the display device it will appear as a flat image. [0177] distort image to display on HMD [224] fig 39 processor 321. Note: Processing can be carried out by any of the processors shown in fig 39];
 a partially distorted image storage section that stores the data on the pixels in an order of data generation ([0189] buffer stores a distorted image to compensate for the HMD optics. [0190] buffer 180 contain whole generated image or only a few rows of pixels e.g. a few most recent rows at any time); and 
an image display control section that (fig 39 processor 321), outputs the stored data to the display panel ([0185] images is displayed to the user of the HMD [192] HMD is then able to read image data form the buffer and display it)
wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels. (Bickerstaff [0190] buffer 180 contain whole generated image or only a few rows of pixels e.g. a few most recent rows at any time. The number of rows stored could be linked to the expected or allowable maximum pitch change of the HMD in the processing time of the image).

Bickerstaff does not however disclose whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, 
Holland however discloses whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section, (see fig 3 display control unit [0056] data stored in pixel buffer will be adequate to prevent an underrun condition assuming contoured processing of pixel data at a given rate. [0084] fig 7 shows threshold 710 for escalating QoS level of pixel fetch requests, the display control unit will escalate the priority level of the pixel fetch requests to a higher level to prevent a buffer underrun from occurring.).
Bickerstaff contains a "base" device/method of display device.  Holland contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Holland could have been applied in the same way to the "base" device/method of Bickerstaff and the results would have been predictable and resulted in the whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section Furthermore, both Bickerstaff and Holland use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Holland also discloses the benefit of shifting tasks so that processing occurs at more opportune times [0005-0006]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 3. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, further comprising: 
a data transfer control section (Bickerstaff fig 39  [0224]) that, whenever data on the predetermined number of pixels is stored in the partially distorted image storage section, exercises control so as to transmit the data (Holland display control unit, Bickerstaff [0185 image is displayed to the user of HMD]).
Motivation to combine is similar to claim 1.

Consider claim 11. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, wherein the source image is an undistorted image generated for display on a flat-panel display (Bickerstaff [0142] flat image).

Claim 15 is rejected for similar reasons to claim 1.

Claim 16 is rejected for similar reasons to claim 1 where the non-transitory computer readable medium storing computer programs is (Bickerstaff [0125 the processing may be carried out by appropriate programmable hardware operating under software control, [0229]  The techniques described above may be implemented in hardware, software or combinations of the two).

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 and further in view of Lo et al. US 20170193687.

Consider claim 2. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, wherein the distorted image generation section generates the data on the pixels in the display image by referencing a map indicating (see  Bickerstaff fig 35-37 mapping unit), (Bickerstaff fig 36 and 37 Convert Yaw to pixel shift data. [0184] transition of pixel in horizontal and vertical directions [0189-192] address mapping).
Bickerstaff as modified by Holland however do not disclose wherein the map is a displacement vector map that indicates a positional relationship between pixels in the display image given the distortion corresponding to the eyepiece and the corresponding pixels in the source image. 
Lo however discloses wherein the map is a displacement vector map that indicates a positional relationship between pixels in the display image given the distortion corresponding to the eyepiece and the corresponding pixels in the source image. [0063] distortion map comprise computing composition of the vector valued positions [0051] [0121] he GPU renders the image data to the image source 1320 using, for example, a display buffer (not shown) prior to display according to coordinates indicated by the inverse distortion map to create an image with an pre-warped optical distortion. When the created image is displayed by the image source 1320, the image is pre-warped with an optical distortion that is substantially the inverse of the optical distortion introduced by the optical elements 1305, 1306.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the image generation device of Bickerstaff as modified by Holland to include wherein the map is a displacement vector map that indicates a positional relationship between pixels in the display image given the distortion corresponding to the eyepiece and the corresponding pixels in the source image., as taught by Lo, so that when the distorted image generated by the display device is reflected by the optical element and viewed by a user, the distortion is cancelled, mitigated, corrected, and/or eliminated by the optical element. As a result, the image viewed by the user of the display system is perceived by the user as being distortion free [0051].

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 and further in view of Tatsuta et al. US 20170083084.
Consider claim 4. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, further comprising: 
a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel (Bickerstaff fig 9 required image position detector which uses image data and motion sensor data); 
a user posture value storage section that stores the acquired information regarding the posture of the head of the user (Bickerstaff fig 35 and 36  and fig 39 buffer or memory 322 ); and 
a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user (Bickerstaff fig 32 and fig 37 ), wherein the distorted image generation section gives the distortion to an image projected on the view screen (Bickerstaff fig 33 steps 1300-1330).
Bickerstaff as modified by Holland does not disclose the wherein the plane of the display image is fixed with respect to a face of the user.
Tatsuta however discloses the wherein the plane of the display image is fixed with respect to a face of the user.(see fig 25-27). Image is displayed in fixed position based on head posture )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the image generation device of Bickerstaff as modified by Holland to include the wherein the plane of the display image is fixed with respect to a face of the user, as taught by Tatsuta, to process an image that tracks the movement of an observer [0027].


4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 in view of Lo et al. US 20170193687 and further in view of Bates et al.  US 20170329136.

Consider claim 6. Bickerstaff as modified by Holland and Lo disclose the image generation device according to claim 2, but do not disclose wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image.
Bates however discloses wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image ( [0021] IPD interpupillary [0036] hen a measured pupil position is between two of the set of pupil positions, a pre-distortion map can be determined by interpolating between the two pre-distortion maps corresponding to the two pupil positions. In some examples, pupil location offsets of 10 pixels are used).
Bickerstaff as modified by Holland and Lo contains a "base" device/method of display device.  Bates contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Bates could have been applied in the same way to the "base" device/method of Bickerstaff as modified by Holland and the results would have been predictable and resulted in wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image. Furthermore, both Bickerstaff as modified by Holland and Lo and Bates use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Bates also discloses the benefit using pre-distorting methods in HMDs that overcome discomfort for the user  [0021-0022]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



5.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 and further in view of Lee et al. US 20160328882.

Claim 12 is rejected for similar reasons to claim 1 with additional limitations as follows: head-mounted display ( Bickerstaff fig 27 HMD [0133] ) an image generation device(Bickerstaff HMD [224] fig 39 processor 321. Note: Processing can be carried out by any of the processors shown in fig 39]); 
Bickerstaff as modified by Holland and Lo however do not disclose the display panel that sequentially display data outputted from the image generation device.
Lee however discloses the display panel that sequentially display data outputted from the image generation device (para 0053 -0054 the display controller 806 sequentially accesses the buffered pixel rows from the pixel row buffer 505 and drives the corresponding row in a right-side region 812 of the display device 808 (or a separate right-side display) in raster scan order. )

Bickerstaff as modified by Holland and Lo contains a "base" device/method of display device.  Lee contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Bickerstaff as modified by Holland and Lo and the results would have been predictable and resulted in the display panel that sequentially display data outputted from the image generation device. Furthermore, both Bickerstaff as modified by Holland and Lo and Lee use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Lee also discloses the benefit of shifting tasks so that processing occurs at more opportune times [0016-0017]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected for similar reasons to claim 12 with additional limitations as follows: where Content processing system is shown in Bickerstaff fig 27 HMD controller and gaming console [0133] and a content processing device that generate the source image and transmits the generated source image to the head mounted display (Bickerstaff [0134 USB socket which connects gaming console to the HMD and provides power and signals to HMD]; ([0133] user wearing HMD [0134] arranged to display images generated by games console 2000).

Consider claim 14. Bickerstaff as modified by Holland and Lo and Lee disclose the content processing system according to claim 13, wherein, when a source image transmitted from the content processing device is displayable as is, the image display control section outputs data on the source image to the display panel (Bickerstaff [0142] flat image).



VI. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are not persuasive.
Applicant argues (page 7) that Bickerstaff does not teach trying the image processing to the transmission timing. The Applicant contends that the claims require  that the process of generating data on the one row of pixels starts when it is determined that one row of pixel values of the display are received. The Applicant also argues that the “a time point” is a condition which triggers the processing. The Applicant further states that Bickerstaff teaches that less than the entire image can be stored in a buffer but does not recite any feature about how the pixels in the buffer are processed.

The Office however respectfully disagrees. Bickerstaff explicitly states that  the amount of data to buffer is kept as low as possible. This implies that there is a lower limit to how much data is stored in the buffer before it is transferred and processed. The amount of data is based on latency and pitch requirements and ranges from a few rows of pixels to a whole of the generated image.  Thus, the few rows of pixels or the entire generated image would the necessary amount to determine a row of pixel values in the display image generated. Furthermore, the language “at a time point” is unclear because it is not certain when the event “acquired as necessary for determining one row” occurs. The time point when of “necessary for determining one row of pixel values” is considered the same as that in Bickerstaff.  Thus, when the processor of Bickerstaff generates one row of pixel data it is considered at the “start”.   
	Regarding claim 2. The Office has updated the rejection to address the amendment to the claims (See rejection above).
For at least these reasons the cited references read on the claimed invention.


VII. CONCLUSION


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692



/IBRAHIM A KHAN/ 12/05/2022Primary Examiner, Art Unit 2692